Citation Nr: 1145391	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September to December 1983, and from January 2006 to April 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to her claim.  See 38 C.F.R. § 3.159.  

The Veteran alleges her current neck disability is related to an injury she sustained in service.  Specifically, in April 2008, just prior to discharge from active duty, she was rear-ended while at a complete stop, hit her head on the steering wheel, and suffered a whiplash-like injury.  

April 2008 Naval Medical Center (in Portsmouth, Virginia) treatment records show a diagnosis of neck strain/sprain.  Cervical spine X-rays revealed no evidence of fracture, dislocation, or subluxation.  It was noted there was a slight abnormality in the X-rays.  
On June 2008 VA examination, the examiner found no objective evidence of a cervical spine disability; orthopedic examination was normal.  The examiner noted that the April 2008 X-ray abnormality was the surgical clips which project over the anterior upper torso, likely from prior axillary dissection.  

Since the April 2008 motor vehicle accident, the Veteran has been treated with physical therapy and medication, to include pain medication and muscle relaxers.  

At the September 2011 Travel Board hearing, the Veteran reported she has continued to experience neck symptoms associated with the motor vehicle accident since her release from active service, including limitation of motion, problems sleeping and driving, and pain.  She further testified that she last underwent physical therapy for her neck several months ago at the Jesse Brown VA Medical Center (MC), and that she continues to receive treatment at the Hines VAMC.  She also indicated she has received private treatment from Dr. B., a chiropractor, and that an X-ray found degeneration in her neck.  

A review of the record found that the treatment records of Dr. B. are not associated with the claims file.  As the complete history of the disability for which service connection is sought is pertinent, and perhaps critical, evidence, further development of the evidentiary record is necessary.  The Veteran's cooperation (by identifying providers and submitting any releases required for VA to secure private treatment/evaluation records) will be necessary for the development sought.  

In addition, the most recent records of VA treatment associated with the claims file are from January 2010 (none are from the Jesse Brown VAMC).  Outstanding records of VA treatment may contain pertinent information, are constructively of record, and must be secured.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, as noted above, the Veteran was afforded a VA examination in June 2008.  On the basis of the examination, the Veteran's claim was denied for absence of a current neck disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  If any additional evidence received suggests the presence of a chronic neck disability, another VA examination may be necessary.  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for association with the claims file updated (to the present) copies of the complete clinical records of all VA treatment and evaluations the Veteran has received for her neck disability at the Hines (since January 2010) and Jesse Brown (since 2008) VAMCs.  

2. The RO should ask the Veteran to identify all private providers of evaluation and/or treatment she has received for her neck disability, and to provide releases for records of such private providers, specifically including releases for complete records of all evaluations and treatment she has received from Dr. B.  The RO should secure copies of the complete records of treatment and evaluation the Veteran identifies.  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is her responsibility to ensure that any private records are secured.  

3. If any additional evidence received pursuant to the request above suggests the Veteran has a chronic neck, the RO should arrange for an orthopedic examination of the Veteran to determine the nature and likely of her neck disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should identify (by medical diagnosis) the Veteran's current neck disability(ies) and opine as to each whether it is at least as likely as not (a 50 percent or better probability) that such disability(ies) is(are) related to her service (and specifically to the motor vehicle accident and neck complaints therein).  The examiner must explain the rationale for all opinions.  

4. The RO should then readjudicate the claim.  If it remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

